DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The three information disclosure statements (IDS’s) submitted on October 25, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 20-23 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nau, Jr. (US PG Pub 2010/0179539).
Regarding claim 20, Nau teaches forceps (10), comprising:
an end effector assembly (100) including first and second jaw members (110 and 120) movable relative to one another between a spaced-apart position (fully opened as seen in Fig. 1, and a second approximated position (closed position as seen in Fig. 3B); and
a drive assembly (200) including a drive housing (204) and a drive bar (plunger 202) having proximal (near 208) and distal (near 210) ends, the proximal end of the drive bar (208) coupled to the drive housing (Note that the flanged base 208 is in contact with the internal walls of lumen 204), the distal end of the drive bar (210) coupled to at least one of the jaw members (See paragraph [0030] and [0035]);
wherein the drive housing (204) defines an internal chamber (space in the lumen of 204) having a fluid (F) disposed therein (See Fig. 1, 3A &3B; paragraph [0030]), wherein the drive housing (204) and the drive bar (plunger 202) are selectively movable in conjunction with one another (Note the entire distal end of the device is articulatable and thus the drive housing 204 moves in conjunction with the plunger 202; See Fig. 1; paragraph [0017]) between a first location and a second location to move the jaw members between the spaced-apart position and the first approximated position (Note that the distal portion of the shaft is articulatable and can be articulated while the jaws are transitioning towards the fully closed position), and 
wherein the drive assembly is selectively activatable2 to move the drive bar independent of the drive housing (note the plunger 202 can move within the lumen 204) from the second 
Regarding claim 21, Nau further teaches the drive bar includes a proximal stop (base 208 which includes a gasket or other sealing structure as per paragraph [0027]) disposed at the proximal end thereof (See Figs. 3A & 3B), the proximal stop disposed within the internal chamber (204) of the drive housing and movable within the internal chamber upon activation of the drive assembly to move the drive bar from the second location to the third location (See Figs. 3A & 3B; paragraphs [0027]-[0036]).
Regarding claim 22, Nau further teaches the drive housing (204) further includes a spring (206) disposed within the internal chamber of the drive housing (See Figs. 3A & 3B; paragraph [0030]), the spring configured3, upon activation of the drive assembly, to bias the drive bar distally relative to the drive housing to thereby move the drive bar from the second location to the third location (See Figs. 3A & 3B; paragraphs [0029]-[0037]).
Regarding claim 23, Nau further teaches the proximal stop (base 208) divides the internal chamber into a proximal portion and a distal portion (See Fig. 3A, note that the base 208 creates distinct segments within the lumen 204) and includes a valve (See paragraph [0029] which states the plunger  may also include a valve) that is transitionable between a closed condition, inhibiting passage of fluid through the valve from the distal portion to the proximal .

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or render obvious a forceps with a drive assembly that includes a drive housing with an internal chamber, a drive bar with a proximal stop coupled to and slidably disposed within the internal chamber and connected to the jaw of the forceps, a biasing spring within the chamber, a fluid filling the proximal portion of the internal chamber so as to prevent the spring from biasing the drive bar distally relative to the drive housing and a valve with an aperture extending through the proximal stop such that when the valve is closed, the spring cannot bias the drive bar distally and when the valve is open and the fluid passes there through, the spring is able to bias the drive bar distally so as to move the jaws from the first approximated position to the second approximated position in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cunningham et al (US PG Pub 2010/0069953) teaches surgical forceps which is hydraulically actuated, but does not teach a spring which biases a drive bar distally.
Woodruff (US PG Pub 2012/0022527) teaches a surgical forceps device which has a drive housing (620) defining an internal chamber (642) with a spring (624) therein and a drive bar (606) with a proximal stop (622) coupled to and moveable within the internal chamber and a valve (632) which selectively permits air flow in the housing. Woodruff does not teach the spring biases the drive bar distally, but instead teaches it biases the drive bar proximally. Additionally, Woodruff teaches this arrangement is a dampener to prevent the jaws from closing too quickly, and not means by which to close the forceps.
De Satnick et al (US Pat. No. 4,848,338) teaches hydraulically actuated surgical forceps featuring a biasing spring within an internal chamber and a check valve assembly 40. However, De Satnick teaches the check valve is manually actuatable to prevent the jaws from closing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the presently recited claim limitations “a first approximated position” and “a second approximated position” are quite broad. Further, the claims do not require that either of the approximated positions be preset or that the device be required to maintain the jaws in either position for an any particularly specified period of time. It is further noted that in all dual jaw devices, the two jaws have a multitude of approximated positions which exist between fully opened and fully closed. It is further noted that it is necessarily true that the jaws of such a device move through each of these multitude of positions as the jaw members transition from fully opened to fully closed. Therefore, it follows that the device as taught by Nau includes at least two distinct “approximated positions” which the jaws as the jaws transition from fully opened to fully closed.
        2 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, the limitation “selectively activatable to move the drive bar independent of the drive housing from the second location to a third location to move the jaw members from the first approximated position to the second approximated position” is a recitation of intended use. The device of Nau is capable of performing the recited limitations and thus anticipates the claim.
        3 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case the spring 206 aids in biasing the plunger prongs 210 distally.